Citation Nr: 1742603	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In October 2015, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

In December 2016, the Board remanded the case to the RO for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for bilateral hearing loss.

The Veteran's file is now in electronic format.  The Board has reviewed both the Veteran's VBMS file and his Virtual VA file for a total review of the evidence.  The Virtual VA portion of the file contains a February 2017 VA examination regarding the Veteran's hearing loss disability.  That examination was not discussed or readjudicated in the July 2017 supplemental statement of the case (SSOC) as required by VA regulations.  See 38 C.F.R. § 19.31.  The Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the Agency of Original Jurisdiction (AOJ), here the RO, so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally, Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran and his or her representative as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37 (a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.   Here, as the RO did not prepare a supplemental statement of the case considering the February 2017 VA examination, a remand is required to afford the Veteran procedural due process so that a supplemental statement of the case addressing the February 2017 VA examination may be issued and the Veteran be afforded an opportunity to respond.  That way, he is not deprived of the opportunity to prevail at the RO level.

The Veteran's hearing loss disability has otherwise been evaluated at the VAMC on two occasions: September 2009 and January 2013.  The notes describe the general results of a hearing loss, but do not include the specific results recording the severity of hearing loss as manifested by the puretone thresholds are not in the file.  Therefore, while the record before the Board contains a broad interpretation of the results, the complete tests with numerical results are not included.  The Board notes that in an April 2017 VA examination, the examiner appears to rely on these tests results as part of the rationale for the examiner's opinions.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board has determined that the missing records should be associated with the file. Ongoing VA medical records should also be obtained.

The Veteran asserts that his hearing loss may be due, in part, to a temporary additional duty he had in service.  His military occupational specialty (MOS) was supply specialist, but the Veteran and another service man state that he fired a cannon twice a day, once at reveille and again at retreat, while the Veteran was stationed at Fort Benning.  The Veteran has suggested this additional duty would be reflected in his unit's Morning Reports for the period.  

VA has a duty to search for records that would assist a Veteran in the development of his claim, and for which the Veteran has provided the Secretary information sufficient to locate such records, to include making as many requests as are necessary and ending only when such a search would become "futile."  In Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), the Court of Appeals for Veterans Claims (CAVC) defined futile, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, as "a search where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."  The CAVC held that "the duty to assist required VA to submit multiple 60-day record searches" to the Joint Services Records Research Center (JSRRC) and that "the 13-month period in [that] case" was not "unreasonably long" where the appellant provided information regarding his stressor.  Id. at 404.  Accordingly, the Board has determined that VA should submit multiple 60-day record searches for Morning Reports relating to the Veteran for the period January 1967-October 1968 while he was stationed at Fort Benning.

In addition, the Board has also determined that the Veteran should receive a new VA examination.  As noted, the last VA examination was conducted in April 2017.  Speech discrimination scores could not be obtained because the VA examiner concluded the Veteran skipped words.  The Veteran disputes the accuracy of the VA examiner's report, asserting he repeated every word he heard.  Furthermore, the VA examiner did not address some of the questions required by the Board's prior remand: 1) the effect of the separation audiogram's failure to test at 4000 Hertz; 2) whether the Veteran's noise exposure resulted in hearing loss including excessive noise exposure from gunfire, hand grenades, explosions, and a lightning exposure incident); and 3) address whether the in-service noise exposure could have resulted in a hearing loss that had either a sudden onset or gradually progressed over the years.  The CAVC held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a remand is required for the VA examiner to address the questions set forth in the Board's prior remand.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain the full report of audiometric testing, including numerical test results, from the September 2009 and January 2013 hearing evaluations.  In addition, obtain all relevant VA medical records of treatment of the Veteran from June 2017 to the present. 

All attempts to obtain these records should be documented in the file.  

2.  Request from the appropriate custodian of records for morning reports for the period identified by the Veteran for the Headquarter Army Training Center from January 1967 to October 1968 at Fort Benning, Georgia.

All attempts to obtain these records should be documented in the file.  

3.  After the record development is completed, provide the Veteran with a VA audiological examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a).  For any hearing loss disability diagnosed, the examiner is asked whether there is clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability), that the hearing loss preexisted service, and if so, identify such clear and unmistakable evidence or medical principle that makes it so.

b). If the examiner answers the first question in the affirmative, the examiner should then determine whether any hearing loss clearly and unmistakably did NOT increase in severity (beyond natural progression) during service.  In this instance, aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.  Again, the examiner should identify such clear and unmistakable evidence or medical principle that makes it so.  The examiner is further instructed that the law requires in this situation that VA must rely upon affirmative evidence that proves there was no aggravation, not the insufficiency of the evidence.

The examiner is further advised that "aggravation" for VA purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

c). If the examiner concludes that there was not clear and unmistakable evidence that hearing loss pre-existed service, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is related to service. 

If feasible, the examiner is asked to determine the pre-service level of severity of the disability and the level of severity after the Veteran left service

The examiner must address the Veteran's contentions of in-service noise exposure and possible ear injury from lightning exposure.

If the examiner finds that delayed onset hearing loss weighs against a finding that such hearing loss is related to military service, the examiner must provide specific reasons for any such finding.  It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should also comment on the July 1968 separation audiogram's failure to test at 4000 Hertz and the impact of any post-service noise exposure on the Veteran's current bilateral hearing loss disability.

Any opinion provided should be reconciled with the previous opinions obtained. 

A complete rationale for any opinion offered should be provided.

3.  The AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the most recent SSOC of record, and re-adjudicate the issue on appeal.  Specific consideration must be given to the February 2017 VA examination.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



